Citation Nr: 1505917	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to September 1970.  

This case comes before the Board on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence in the record indicates that the service-connected disability on appeal may have worsened since the Veteran's last VA examination in July 2012.  See December 2012 Statement (reporting that chronic sleep impairment, mood swings, and panic attacks are more severe than the examination report reflects and impact his productivity); April 2013 VA Treatment Records (endorsing nightmares or intrusive thoughts, avoidance, and being constantly on guard, watchful, or easily startled).  More contemporaneous medical findings are needed to evaluate the current severity of his symptoms.

Further, it is unclear whether the Veteran's July 2012 statement and two July 2012 buddy statements, all of which were received by VA on July 26, 2012, had been associated with the physical claims file at the time of the July 27, 2012, VA examination.  The July 2012 VA examiner did not mention the statements-which allege that the Veteran's memory had noticeably worsened over the previous two years-and no memory tests appear to have been administered.  The Veteran should be scheduled for a new VA examination during which his memory is tested.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, dated since January 2013.  

2. After any outstanding treatment records are received, schedule the Veteran for an examination by an appropriate examiner regarding the current severity of his PTSD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, perform all indicated studies, including tests of the Veteran's short- and long-term memory, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.  The examiner should consider evidence in the record beginning in June 2011, one year prior to the June 2012 claim.

Please provide the basis for any diagnosis or opinion and a rationale or reasoned medical explanation for any opinion.  All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including his July 2012 and December 2012 statements, and the lay testimony provided in the July 2012 buddy statements.  

If the examiner finds that an opinion cannot be rendered on an issue, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




